Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 10/26/2020 has been received and claims 1-11 and 16-24 are pending.
Claim Objections
Claims 3-4 are objected to because of the following informalities:  
in line 2 of Claim 3, insert --washing, disinfecting, drying, and/or sterilizing-- before “device”;
in line 2 of Claim 4, insert --washing, disinfecting, drying, and/or sterilizing-- before “device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation “opening the door….and thereby allowing a user to inspect the medical, laboratory, and/or pharmaceutical goods” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the washing, disinfecting, drying, and/or sterilizing device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei (JP2010119491) in view of Sunkara (9162001).
Takei (‘491) discloses a method of washing, disinfecting, drying, and/or sterilizing medical, laboratory, and/or pharmaceutical goods (see Figures 1-10 and English translation [0003] and [0016]), the method comprising: 
providing a device (1), the device being a washing, disinfecting, drying, and/or sterilizing device, the device (1) (see Figure 1) comprising: 
a chamber (2), the chamber being for receiving medical, laboratory, and/or pharmaceutical goods; 
a door (intrinsically disclosed to maintain pressure within 2), the door being associated with the chamber; and 
a user interface in the form of a touch screen (25); 
performing a process on medical, laboratory, and/or pharmaceutical goods in the chamber, the process comprising washing, disinfecting, drying, and/or sterilizing the medical, laboratory, and/or pharmaceutical goods, wherein said process is a sterilization process comprising at least one of heat and steam to the medical, laboratory, and/or pharmaceutical goods inside the chamber (i.e. S5 and S6 - see Figure 2 and English translation, [0050]-[0054] – line 1); 
registering at least one parameter of the process, and thereby creating a track record for the process (i.e. S1 - see Figures 2-3 and English translation, [0044]); 
receiving an electronic signature for the track record from a user via the user interface in the form of the touch screen (25) (i.e. S3 and S4 - see Figures 2, 4, and 6-7, English translation, [0047]-[0049]), the electronic signature comprising a personal identification sign and/or a group identification sign (see English translation, [0047] – lines 2-3); and 
displaying at least one parameter of the process on the touch screen (see English translation, [0058]-[0059]); and
prohibiting/preventing initiation of a subsequent process until the electronic signature is received from the user via the user interface (25) (i.e. S4 – see Figure 2 and English translation [0049]). 
Takei (‘491) does not appear to specifically teach a step of opening the door, closing the door, enabling opening of the door, or enabling closing of the door of the device in response to receiving the electronic signature for the track record.
It was known in the art before the effective filing date of the claimed invention to open/close/enable opening/enable closing a door in response to receiving an electronic signature 
providing a device (100; 200), the device being a disinfecting, drying and/or sterilizing device capable of being a washer (see entire document, particularly Col. 11 lines 36-59, particularly lines 50-52), the device (100) comprising: 
a chamber (101; 201), the chamber being for receiving medical, laboratory, and/or pharmaceutical goods (118; 218); 
a door, the door being associated with the chamber (101; 201) (see entire document, particularly Col. 9 lines 23-24, Col. 14 line 62); and 
a user interface in the form of a touch screen (117; 217); 
performing a process on medical, laboratory, and/or pharmaceutical goods (118; 218) in the chamber (101; 201), the process comprising washing, disinfecting, drying, and/or sterilizing the medical, laboratory, and/or pharmaceutical goods (118; 218), wherein said process is a sterilization process comprising at least one of heat, chemicals, and irradiation to the medical, laboratory, and/or pharmaceutical goods inside the chamber (see entire document, particularly Col. 5 lines 17-27, Col. 11 lines 36-59, Col. 19 lines 21-25 and 35-36, Col. 21 lines 11-30 and 57-60); 
registering at least one parameter of the process, and thereby creating a digital track record for the process (see entire document, particularly Col. 15 lines 33-40); 
displaying the at least one parameter of the process on the touch screen (117; 217) (see entire document, particularly Col. 15 lines 31-41, Col. 20 lines 50-67);

in response to receiving the electronic signature: opening the door or enabling opening of the door of the device (100; 200) (see entire document, particularly Col. 14 lines 58-64, Col. 15 lines 14-19, Col. 20 lines 27-45, Col. 24 lines 11-16); and
prohibiting a subsequent process until the electronic signature is received by preventing opening of the door until the electronic signature is received (see Col. 20 lines 27-45), 
in order to allow access to the device and to the medical, laboratory, and/or pharmaceutical goods within only by a known/authorized user who inserted/introduced the medical, laboratory, and/or pharmaceutical goods into the chamber (see entire document, particularly Col. 15 lines 18-19, Col. 20 lines 27-45, Col. 24 lines 1-4).
 It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to open/enable opening a door in response to receiving an electronic signature in the method of Takei in order to allow access to the goods within the chamber only by authorized user(s) as shown by Sunkara.

Thus, Claims 21-24 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Takei (‘491) and Sunkara (‘001).

Allowable Subject Matter
Claims 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claim 16 in last 3 lines. Prior art of record does not specifically teach a step of “in response to receiving the electronic signature for the track record, performing at least one of: closing or enable closing of at least one of the loading door and the unloading door” in a method of washing, disinfecting, and/or sterilizing medical, laboratory, and/or pharmaceutical goods as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument on pp. 11-12 of Remarks, examiner points out to the rejection at the top of p. 8 of this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799